Title: From John Adams to Matthew Robinson-Morris, 23 March 1786
From: Adams, John
To: Robinson-Morris, Matthew


     
      Sir—
      Grosvenor square march 23d. 1786—
     
     I have too much reason to believe with you, in your Letter of the 18th. that there is a fatal Infatuation somewhere, & I think we should not differ in our Conjectures where the Causes lie—
     There is room to hope that man kind will one day arrive at a gread degree of perfection in the science and art of Government, when it shall no longer be thought a divine science, it will be

pursued upon human Principles, When superstition & Imposture, shall cease to mislead— Common sense will come forward— when Authority shall be known to originate with the people instead of descending from the skies in Miracles and mistery, it will not be difficult to convince a Nation that its own good is its End— In short when Men shall study Government as they do Geometry, they will make improvements in it, as fast as they ever did in Painting, Statuary or Architecture— But before any great things are accomplished, a memorable change must, be made in the system of Education and knowledge must become so general as to raise the lower ranks of Society nearer to the higher The Education of a Nation, instead of being confined to a few schools & Universities, for the instruction of the few, must become the National Care and expence, for the information of the many,— it is odd that the Knowledge of Society which interests every man, should be the last to receive improvements. We are Thousands of Years more advanced in Astronomy which comparatively concerns very few—
     I may have said, tho’ I don’t recollect it that it was a Common opinion in England, or in Europe that American Independence came a Century too soon— but as I never could conceive any possible Coincidence of Circumstances, in which America could have seperated from Great Britain, without a War, & without a Debt I have ever thought the time when it happened the best time, and I still think it best for Britain as well as America. There was a spirit in the Empire, that would have extinguished the flame of Liberty in every part of it, if the frame of it had not been broken— nothing now remains but for England to reconcile herself to the Event and conform her Commercial & political system to the new order of things, & the Evil will not be found so great.—
     I love the spirit which moves you to write of American Affairs because it is the spirit of wisdom and of Liberty. Your Plan of American Politicks is the ardent wish of every sensible Citizen of the United States— we have for seven Years together conformed every thing to it, and we desire nothing better now— But you must be sensible that your scheme supposes that other Nations, particularly the English should conform to it, in their Intercourse with us— You would not surely advise us, to make ourselves the Dupes of our own Liberality of sentiment, yeild up all our Exportations & Importations to foreign nations, make ourselves a Nation of meer tillers of the Ground; have none but a passive Commerce, & make ourselves wholly defenceless against every power that has a few Men of War,

& an Inclination to molest us, Yet nothing less than such a humiliation is meditated for us. We are willing that the English should have the same Previledges with ourselves in our Ports but We expect in return for it, some Previledges in theirs
     You seem to have too formidable apprehensions of the American Debt— What is a Debt of ten millions to a Nation that has an annual Export, cheefly from the produce of their agriculture of four Millions a Year? this is a moderate Computation. in two years from this time, I doubt not, it will be 5 or 6. Justice without which a Nation can neither have Confidences in itself, nor be relyed on by others demands that the Debt should be paid— it is due to our most meritorious Citizens, & may be paid with ease, and without the loss of a meal of Meat or a single “bare foot”— about one Million & 1/2 is due to France & Holland: but the Interest only is demandable for many years— I suppose this Interest to amount to an hundred Thousand pounds a Year. cannot such a sum be easily paid by a people who export annually so much produce? I agree with you that France & Holland might have afforded to purchase American Independence, at a much greater expence: but I would not accept it as a Gift. not only national morality, but the pride of Virtue would require that the whole should be paid, Our People should be beholden for their Liberties to themselves. The Debt in Holland was not contracted with the State but with Individuals. it ammounts to near seven hundred Thousand pounds all borrowed of private Persons upon obligations signed by the Minister of the United S. by their Orders. Every feeling of honour & every sense of duty requires that these people should not be defrauded. And no American has an Idea of any thing but punctual Payment. The Excises & Imposts necessary for the payment of the Interest, would be very light. & a surplus might easily be established to pay off the Capital as it becomes due. America has no thought of a permanent system of Debts & Taxes. It is her intention to pay off the Capital, and then she will abolish all her Excises & Imposts—& a very trifeling assesment upon Polls & Estates real & Personal will afterwards defray her moderate Charges of Government— all this may be accomplished without a Pang in ten Years, & give me leave to say I have not a doubt but it will be done unless England should be mad enough to involve us in another War—
     I am Sir
     
      J. A
     
    